--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION


Sterling Jewelers Receivables Master Note Trust,


Sterling Jewelers Inc.,


Sterling Jewelers Receivables Corp.,
as Transferor and Class B Noteholder


Deutsche Bank Trust Company Americas,
as Indenture Trustee,


Chariot Funding LLC,
as Class A Noteholder,
And
Jupiter Securitization Company LLC,
as Class A Noteholder,


TERMINATION AGREEMENT


Dated as of October 20, 2017
 

--------------------------------------------------------------------------------

THIS TERMINATION AGREEMENT, dated as of October 20, 2017 (this “Termination
Agreement”), among Sterling Jewelers Receivables Master Note Trust, a statutory
trust organized and existing under the laws of Delaware (the “Issuer”), Sterling
Jewelers Inc., a Delaware corporation (“SJI”), Sterling Jewelers Receivables
Corp., a Delaware corporation, as transferor and Class B Noteholder (“SJRC”, and
in its capacity as Class B Noteholder, the “Class B Noteholder”), Deutsche Bank
Trust Company Americas, a banking corporation organized and existing under the
laws of the State of New York, as indenture trustee (the “Indenture Trustee”),
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”),
and Chariot Funding LLC and Jupiter Securitization Company LLC, as Class A
Noteholders (the “Class A Noteholders” and together with the Class B Noteholder,
the “Noteholders”).


WITNESSETH THAT:


WHEREAS, SJRC, as transferor, and Wilmington Trust Company, as owner trustee
(the “Owner Trustee”), entered into the Sterling Jewelers Receivables Master
Note Trust Trust Agreement, dated as of October 18, 2001 (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Trust Agreement”), pursuant to which the Issuer was created;
and


WHEREAS, the Issuer, SJI and the Indenture Trustee are parties to the Series
2014-A Indenture Supplement, dated as of May 15, 2014 (as amended, supplemented
or otherwise modified from time to time in accordance with the terms thereof,
the “Indenture Supplement”), to the Master Indenture, dated as of November 2,
2001, between the Issuer and the Indenture Trustee (as amended or otherwise
modified from time to time in accordance with the terms thereof, the “Master
Indenture”); and


WHEREAS, pursuant to the Indenture Supplement, the Issuer originally issued, and
the Indenture Trustee originally authenticated and delivered, the Class A Notes
to each of the Class A Noteholders and the Class B Note to SJRC and the Class A
Notes and the Class B Note are the only Notes currently outstanding under the
Master Indenture; and


WHEREAS, the Issuer and SJI entered into the Administration Agreement, dated as
of November 2, 2001(as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Administration Agreement”); and


WHEREAS, SJI, as seller, and SJRC, as purchaser, entered into the Third Amended
and Restated Receivables Purchase Agreement, dated as of May 15, 2014 (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the “Receivables Purchase Agreement”); and


WHEREAS, SJRC, as transferor, SJI, as servicer, and the Issuer entered into the
Amended and Restated Transfer and Servicing Agreement, dated as of May 15, 2014
(as amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Transfer and Servicing Agreement”); and


WHEREAS, the Issuer, SJRC, as transferor, SJI, as servicer, each of the Class A
Noteholders and the Administrative Agent entered into the Note Purchase
Agreement, dated as of May 15, 2014 (as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Note
Purchase Agreement” and, together with the Trust Agreement, the Master
Indenture, the Indenture Supplement, the Administration Agreement, the
Receivables Purchase Agreement and the Transfer and Servicing Agreement, the
“Applicable Documents”); and
 
2

--------------------------------------------------------------------------------

WHEREAS, the Issuer, SJI, SJRC, as Class B Noteholder, the Administrative Agent
and each of the Class A Noteholders wish to effect (i) the termination of all
the Class A Notes and the Class B Notes in accordance with the terms and
conditions hereof, (ii) the termination of each of the Note Purchase Agreement
and the Indenture Supplement and (iii) the transfer of the Receivables (as
defined in the Master Indenture) and all other assets of the Issuer to SJI;


NOW, THEREFORE, the parties hereto hereby agree as set forth below, as follows:


SECTION 1.          Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings specified in the Indenture Supplement or, if not
defined therein, shall have the meanings specified in the Master Indenture or,
if not defined therein, shall have the meanings specified in the Transfer and
Servicing Agreement or, if not defined therein, shall have the meanings
specified in the Receivables Purchase Agreement or, if not defined therein,
shall have the meanings specified in the Note Purchase Agreement.


SECTION 2.          Termination.


(a)           The Issuer, each Noteholder, SJI, SJRC, the Administrative Agent
and the Indenture Trustee (as to the Master Indenture and the Indenture
Supplement) hereby agree that upon (i) receipt by each Class A Noteholder of the
amount set forth with respect to such Class A Noteholder on Schedule I hereto as
“Series 2014-A Noteholder Payoff Amount” (each such amount, a “Series 2014-A
Noteholder Payoff Amount”) in immediately available funds by wire transfer,
which funds for the Series 2014-A Payoff Amount represent all interest, fees and
other amounts owing under the Indenture Supplement, the Master Indenture and the
Note Purchase Agreement and (ii) delivery of the Notes to the Indenture Trustee
for cancellation, each of the Indenture Supplement and the Note Purchase
Agreement will be terminated (subject to the survival of any provisions of such
agreements which by the terms thereof survive termination) (without any further
action by any party and notwithstanding any event, notice, waiting period or
other condition provided for in the Indenture Supplement, the Master Indenture
or the Note Purchase Agreement).


(b)           Each of the Noteholders and the Administrative Agent hereby agree
and acknowledge that upon payment to each Class A Noteholder of the applicable
Series 2014-A Noteholder Payoff Amount, there will be no other amounts due or
owing from the Issuer, SJI or SJRC in respect of the Notes or the documents
delivered in connection therewith, other than any amounts due and owing from the
Issuer, SJI or SJRC in connection with indemnity claims which, by the terms of
the Applicable Documents, expressly survive the termination of such Applicable
Documents.


(c)           Each of the Noteholders, the Issuer, SJI, SJRC, the Administrative
Agent and the Indenture Trustee (with respect to the Master Indenture and the
Indenture Supplement) hereby agree and acknowledge that, upon receipt by each
Class A Noteholder of the applicable Series 2014-A Noteholder Payoff Amount, all
of the obligations of the Issuer with respect to each Note will have been fully
paid and satisfied (subject to the survival of any provisions of the Indenture
Supplement which by the terms thereof survive termination) and that
simultaneously with the termination of the Indenture Supplement and the Note
Purchase Agreement, each Note will be deemed terminated and shall be surrendered
to the Indenture Trustee for cancellation.
 
3

--------------------------------------------------------------------------------

SECTION 3.          Distribution and Release of Assets.


(a)           Upon payment of the Series 2014-A Noteholder Payoff Amount, SJRC,
as the transferor, hereby designates SJI as the party to receive from the Issuer
all of the assets (including cash) to be transferred by the Issuer pursuant to
this Section 3.


(b)           Upon payment of the Series 2014-A Noteholder Payoff Amount, the
Issuer shall, on the date thereof, transfer, assign, set over and otherwise
convey to SJI (as the party designated by SJRC pursuant to Section 3(a) above)
all of its right, title and interest in, to and under the Collateral (including
but not limited to, the Receivables and all Eligible Investments and all money,
investment property, instruments and other property on deposit in, credited to
or related to the Collection Account, the Series Accounts and the Special
Funding Account) and any other assets of the Issuer.


(c)           For the avoidance of doubt, all of the property or assets
delivered or otherwise transferred as described in this Section 3 shall be
released from the liens of the Master Indenture, the Indenture Supplement, the
Receivables Purchase Agreement and the Transfer and Servicing Agreement upon
payment of the Series 2014-A Noteholder Payoff Amount.


(d)           For the avoidance of doubt, Upon payment of the Series 2014-A
Noteholder Payoff Amount, all Accounts related to the Receivables transferred to
SJI pursuant to this Section 3 shall be deemed to be Removed Accounts without
any further action by SJI or SJRC and without satisfying any of the requirements
of Section 2.10 of the Transfer and Servicing Agreement.


SECTION 4.          General Representations. Each of parties hereto represents
and warrants as follows in connection with this Termination Agreement, as of the
date of this Termination Agreement:


(a)           Status. It is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing.


(b)           Powers. It has the power to execute, deliver and perform this
Termination Agreement and has taken all necessary action to authorize such
execution, delivery and performance.


(c)           No Violation or Conflict. The execution, delivery and performance
of this Termination Agreement by it does not (x) violate, breach, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets, any agreement
by it relating to the Indenture Supplement, the Master Indenture, the Note
Purchase Agreement, the Receivables Purchase Agreement, the Transfer and
Servicing Agreement, the Administration Agreement or the Trust Agreement or any
other contractual restriction or other instrument or arrangement binding on or
affecting it or any of its assets or (y) require it to obtain the consent of any
governmental authority or third party which has not been obtained.
 
4

--------------------------------------------------------------------------------

(d)           Enforceability. This Termination Agreement is the legal, valid and
binding obligation and agreement of it, enforceable against it in accordance
with its terms (subject to applicable bankruptcy, reorganization, winding up,
insolvency, moratorium, liquidation or similar laws affecting creditors’ rights
generally and subject, as to enforceability, to equitable principles of general
application, including concepts of materiality, reasonableness, good faith and
fair dealing (regardless of whether enforcement is sought in a proceeding in
equity or at law)).


SECTION 5.          Miscellaneous.


(a)           Indenture and Termination Agreement. Notwithstanding the
foregoing, in the event of any conflict between this Termination Agreement, on
the one hand, and the Applicable Documents, on the other hand, this Termination
Agreement shall control. Each of the parties hereto further agrees and
acknowledges that notwithstanding any consent requirement, condition or other
provision to the contrary in any of the Applicable Documents (including, for the
avoidance of doubt, Sections 8.09 and 8.10 of the Master Indenture), the express
terms hereof control and supersede any term in any of the Applicable Documents
that is inconsistent with any of the terms hereof. Each of the parties hereby
agrees and acknowledges that any breach or violation of or failure to comply
with (or potential breach or violation of or failure to comply with) any of the
terms, provisions, requirements or conditions of any Applicable Document,
resulting from compliance by the parties hereto with the express terms of this
Termination Agreement, any provision hereof or any of the agreements, actions or
transactions contemplated hereby (including any breach, violation or failure in
connection with any requirement for the consent of, or the furnishing of any
document, certificate, opinion or notice by or to, any party hereto or obtaining
or receiving a notice, confirmation or other action or communication from any
nationally recognized statistical ratings organization), are each hereby
irrevocably waived by each of the parties hereto.


(b)           Severability. In case any provision in this Termination Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


(c)           Headings. The Section headings of this Termination Agreement have
been inserted for convenience of reference only, are not to be considered part
of this Termination Agreement and shall in no way modify or restrict any of the
terms or provisions hereof.


(d)           Benefits of Termination Agreement, etc. Except as expressly set
forth herein, nothing in this Termination Agreement shall give to any Person,
other than the parties hereto and their successors hereunder, any benefit of any
legal or equitable right, remedy or claim under the Master Indenture, this
Termination Agreement or the Notes.
 
5

--------------------------------------------------------------------------------

(e)           Successors. All agreements of the parties in this Termination
Agreement shall bind their respective successors.


(f)           Governing Law. This Termination Agreement shall be construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.


(g)           Consent to Jurisdiction. Each party irrevocably and
unconditionally submits to the exclusive jurisdiction of the United Stated
Federal courts located in the Borough of Manhattan and the courts of the State
of New York located in the Borough of Manhattan.


(h)           Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS TERMINATION
AGREEMENT.


(i)           Counterpart Originals. The parties may sign any number of copies
of this Termination Agreement. Each signed copy shall be an original, but all of
them together represent the same agreement.


(j)            Further Assurances. Each of the parties hereto agrees to take, or
cause to be taken, all appropriate action, to do or cause to be done all things
necessary, proper or advisable under applicable law and to execute and deliver
such documents and other papers, as may be required to carry out the provisions
of this Termination Agreement and to consummate and make effective this
Termination Agreement and the matters contemplated herein as reasonably
requested by the parties hereto.


(k)           Covenants. Each party hereto agrees, from and after the date
hereof, it shall not sue or institute any legal action or proceeding seeking to
repudiate, disclaim or contest the validity, effectiveness or enforceability of
this Termination Agreement or any of the terms hereof (including the
terminations, discharges, releases and cancellations provided for herein), it
being understood that nothing contained herein shall prohibit any party from
suing or instituting any legal action or proceeding to enforce this Termination
Agreement or any of the terms hereof.


(l)            Amendments. This Termination Agreement shall not be modified,
altered, amended or changed in any way except as specifically set forth in a
written agreement specifically referring to this Termination Agreement and
executed by each of the parties hereto. No right or remedy of any party under
this Termination Agreement can be waived except by a writing specifically
referring to this Termination Agreement and executed by the party hereto
specifically waiving that right or remedy. No course of dealing or performance,
failure or delay by any party hereto in exercising, in whole or in part, any
right or remedy under this Termination Agreement shall waive or impair such or
any other right or remedy under this Termination Agreement, or in any manner
preclude its additional or future exercise.


(m)          Entire Agreement. This Termination Agreement constitutes the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof.
 
6

--------------------------------------------------------------------------------

(n)           Indenture Trustee Direction. The Noteholders hereby direct the
Indenture Trustee to execute this Termination Agreement.


(o)           Limitation of Liability. It is expressly understood and agreed by
the parties hereto that insofar as this Termination Agreement is executed by the
Owner Trustee (i) this Termination Agreement is executed and delivered by
Wilmington Trust Company, not in its individual capacity but solely as the
trustee of the Issuer, in the exercise of the powers and authority conferred
upon and vested in it, and as directed in the Trust Agreement, (ii) each of the
undertakings and agreements herein made on the part of the Owner Trustee is made
and intended not as a personal representation, undertaking or agreement of or by
Wilmington Trust Company but is made and intended for purposes of binding only
the Issuer, (iii) nothing herein contained shall be construed as creating any
liability on the part of Wilmington Trust Company, individually or personally,
to perform any covenant either express or implied in this Termination Agreement,
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, (iv) Wilmington
Trust Company has made no investigation as to the accuracy or completeness of
any representations or warranties made by the Issuer in this Termination
Agreement and (v) under no circumstances shall Wilmington Trust Company in its
individual capacity or in its capacity as trustee of the Issuer be personally
liable for the payment of any indebtedness, amounts or expenses owed by the
Issuer under the Applicable Documents, as modified or supplemented by this
termination Agreement (such indebtedness, expenses and other amounts being
payable solely from and to the extent of funds of the Issuer) or be personally
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Termination Agreement or
any other related documents.


[Remainder of Page Intentionally Left Blank]
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
duly executed as of the date first written above.

 
STERLING JEWELERS RECEIVABLES MASTER NOTE TRUST
     
By: Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee
     
By:
/s/ Shaheen Mohajer
 
Name:
Shaheen Mohajer
 
Title:
Vice President




 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Indenture Trustee
     
By:
/s/ Rosemary Cabrera
 
Name:
Rosemary Cabrera
 
Title:
Associate
       
By:
/s/ Mark Esposito
 
Name:
Mark Esposito
 
Title:
Assistant Vice President




 
STERLING JEWELERS INC.
     
By:
/s/ Michele L. Santana
 
Name:
Michele L. Santana
 
Title:
Chief Financial Officer

 

--------------------------------------------------------------------------------




 
STERLING JEWELERS RECEIVABLES CORP., as Transferor and Class B Noteholder
     
By:
/s/ Michele L. Santana
 
Name:
Michele L. Santana
 
Title:
Chief Financial Officer
       
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent
     
By:
/s/ Abide Kakou
 
Name:
Abide Kakou
 
Title:
Vice President
       
CHARIOT FUNDING LLC, as
 
Class A Noteholder
     
By:
/s/ Abide Kakou
 
Name:
Abide Kakou
 
Title:
Vice President
       
JUPITER SECURITIZATION FUNDING LLC, as
 
Class A Noteholder
     
By:
/s/ Abide Kakou
 
Name:
Abide Kakou
 
Title:
Vice President

 

--------------------------------------------------------------------------------

Schedule I


Series 2014-A Noteholder Payoff Amounts


Chariot Funding LLC, as a Class A Noteholder
Series 2014-A Noteholder Payoff Amount: $300,411,960.25


Jupiter Securitization Funding LLC, as a Class A Noteholder
Series 2014-A Noteholder Payoff Amount: $300,411,960.25
 
 

--------------------------------------------------------------------------------